10
11
12
13
14
15

`16

17
18
19
20
21
22
23
24
25
26
27
28

MCGREGOR W. SCOTT F|L E D

       
 

United States Attorney

BRIAN A. FOGERTY M

Assistant United States Attorney o AR 0 5 2019

501 IStreet, Suite 10-100 l RK._u.s,D:s`Tj¢noT m
Sacramento, CA 95814 ,‘,A.HHN D'STH'C`T t L|F°F|N|A

 

Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION CASE NO. 2:18-SW-613 DB

OF THE UNITED STATES OF AMERICA

FOR SEARCH WARRANT CONCERNING: [PRQPGSED]»ORDER REGARDING MOTION TO
UNSEAL SEARCH WARRANT

The cellular telephone assigned call number

(702) 936-1414

 

 

 

The United States’ motion to unseal the Search Warrant and this case is GRANTED.

DATED; '2?/ §j// §
, 522,.\_”__~A [/;/;;l,,;__

Hon. Allison .Claire

United States Magistrate Judge

 

 

 

